People v Bostic (2015 NY Slip Op 01658)





People v Bostic


2015 NY Slip Op 01658


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX, JJ.


2011-05586
 (Ind. No. 4266/10)

[*1]The People of the State of New York, respondent,
vDarryl Bostic, appellant.


Seymour W. James, Jr., New York, N.Y. (Heidi Bota of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Rhea A. Grob of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D'Emic, J.), imposed May 18, 2011, upon his conviction of attempted arson in the third degree, upon his plea of guilty.
ORDERED that the sentence is affirmed.
Under the circumstances of this case, the defendant's waiver of the right to appeal does not bar review of the sentence that was ultimately imposed (see People v Maracle, 19 NY3d 925, 927; People v Arney, 120 AD3d 949). Nonetheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court